Citation Nr: 1732825	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for diabetes mellitus with peripheral neuropathy of the right upper extremity and mild cataracts, rated 20 percent disability from April 22, 2005 through August 8, 2006; 40 percent disabling from August 9, 2006 through September 30, 2009; and, 20 percent disabling from October 1, 2009 through January 6, 2010.

2.  Whether a reduction in the disability rating assigned for the Veteran's diabetes mellitus with peripheral neuropathy of the right upper extremity from 40 percent to 20 percent, effective from October 1, 2009, was proper.

3.  Entitlement to an increased disability rating for diabetes mellitus with mild cataracts, rated 20 percent disabling, from January 6, 2010.



4.  Entitlement to an increased disability rating for right upper extremity peripheral neuropathy, rated 10 percent disabling.

5.  Entitlement to an increased disability rating for left upper extremity peripheral neuropathy, rated 10 percent disabling.

6.  Entitlement to an increased disability rating for right lower extremity peripheral neuropathy, rated 10 percent disabling from April 22, 2005 through August 8, 2006; 20 percent disabling from August 9, 2006 through September 30, 2009; and, 10 percent disabling from October 1, 2009.

7.  Whether a reduction in the disability rating assigned for the Veteran's right lower extremity peripheral neuropathy from 20 percent to 10 percent, effective October 1, 2009, was proper.

8.  Entitlement to an increased disability rating for left lower extremity peripheral neuropathy, rated 10 percent disabling from April 22, 2005 through August 8, 2006; 20 percent disabling from August 9, 2006 through September 30, 2009; and, 10 percent disabling from October 1, 2009.

9.  Whether a reduction in the disability rating assigned for the Veteran's left lower extremity peripheral neuropathy from 20 percent to 10 percent, effective October 1, 2009, was proper.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 through August 1971.  He died in February 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005, July 2009, and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Original jurisdiction over this matter was transferred subsequently to the RO in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in February 2011.  The appellant, who is the Veteran's surviving spouse, has been substituted as the claimant for the issues that are on appeal.

In February 2017, the AOJ mailed to the appellant a statement of the case that addressed pending issues concerning the propriety of effectuated rating reductions concerning the Veteran's service-connected diabetes and peripheral neuropathies.  The appellant responded by filing a timely March 2017 VA Form 9 substantive appeal in which she requested a Travel Board hearing.  The appellant's March 2017 hearing request is her first since her substitution as the claimant.  Nonetheless, she has not yet been afforded a hearing.

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2016) (pertaining specifically to hearings before the Board).  Given the foregoing history, the Board is compelled to remand this matter so that the appellant may be afforded the requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a Travel Board hearing, to be held at an appropriate location that is consistent with the provisions of 38 C.F.R. § 20.705.  The appellant should be notified of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b).  A copy of such notice should be associated with the claim file.  After the hearing, the claim file should be returned to the Board for further action consistent with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




